Levine, J.
Appeal from a judgment of the County Court of Rensselaer County (Ceresia, Jr., J.), rendered June 22, 1990, upon a verdict convicting defendant of the crime of attempted; manslaughter in the first degree.
When this case was previously before us we withheld decision, remitting the matter to County Court solely for findings of fact on the issue of the voluntariness of defendant’s inculpatory statement based upon application of the correct burden of proof (175 AD2d 345). Upon remittal, County Court applied the appropriate burden of proof and made findings that defendant was duly advised of his Miranda rights, that he knowingly and voluntarily waived those rights and that he willingly gave a written statement in the absence of any coercion by police officers. Based on the foregoing, County Court denied defendant’s suppression motion.
According proper deference to County Court’s assessment of the credibility of the witnesses, including defendant, it is our view that the court’s determination of voluntariness is fully supported by the record (see, People v Polito, 169 AD2d 990, 991-992, lv denied 77 NY2d 999). Therefore, the judgment of conviction should be affirmed in all respects.
Mahoney, P. J., Casey, Weiss and Mercure, JJ., concur. Ordered that the judgment is affirmed.